DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 17, 2021 has been entered.
Currently, claims 1-20 are pending with claims 1, 9, 16 and 19 amended. Applicant’s amendments to claim 16 have obviated the previously-filed rejection under 35 U.S.C. 112(b) of claims 16-20. The following is a complete response to the March 17, 2021 communication. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 16, the claim recites “wherein each pair of the plurality of microelectrode in contact with the target tissue and at least one pair of the plurality of microelectrode providing a first pacing signal from a first electrode in the at least one pair to a second electrode in the at least one pair […] by receiving a capture signal […] and detecting a gap in the ablation line” 
As presently recite, the claim recites a number of method-like recitation in an apparatus claim (“in contact”, “providing”, “determining”, “receiving” and “detecting”), that render the scope of the claim as indefinite. Specifically, the scope is indefinite because one of ordinary skill would not be reasonably apprised if infringement would occur if a system capable of performing these steps is provided, or only once the steps were actively being performed by the system. The Examiner respectfully suggests that Applicant amend the above noted recitations to read as “wherein each pair of the plurality of microelectrode is configured to contact with the target tissue and at least one pair of the plurality of microelectrode configured to provide a first pacing signal from a first electrode in the at least one pair to a second electrode in the at least one pair, the at least one pair configured to determine a location for ablation by receiving a capture signal from the target tissue indicating an ablation line and detecting a gap in the ablation line”.
Claims 17-20 are rejected due to their dependency on claim 16. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 16-20 are rejected under 35 U.S.C. 101 because Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Regarding claim 16, claim 16 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  The Examiner notes that the claim recites “with each pair of the plurality of microelectrodes in contact with the target tissue”. This positively recites the human body as a part of the catheter in the claim. The Examiner respectfully suggests that Applicant amend the claim as noted in the rejection of claim 16 under 35 U.S.C. 112(b) above to correct the issue. Claims 17-20 are rejected due to their dependency on claim 16. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5-10, 13-16 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koblish et al. (US Pat. Pub. 2013/0190747 A1).
Regarding claim 1, Koblish provides for a method for gap detection in an ablation line, the method comprising: placing a catheter along the ablation line at a tissue location (placing the catheter in figure 1 as a tissue site for ablation; see [0043]), transmitting a first pacing signal via a first electrode in at least one pair of microelectrodes to a second electrode in the at least one pair in accordance with a pacing protocol (via the bipolar signal delivery and detection as in [0037]), receiving a capture signal from the first pacing signal if living tissue is present (again with the electrodes being bipolar pairs, see [0037] with the capture signal output to the sensed electrical activity), determining a gap in the ablation line based on receiving the capture signal (see at least [0009] discussing “indicating a gap in ab ablation set”, [0013], [0031] and [0046]) and ablating the living tissue in the detected gap in the ablation line with an ablation electrode without catheter movement (see [0042] and [0043] discussing the ablation via the electrode 8 at a location detected during the use of the electrodes 9 and with [0043]), and wherein each microelectrode of the plurality of microelectrodes is paired with another microelectrode in overlapping pairs, such that each microelectrode is the first microelectrode in one pair and the second microelectrode in another pair (via the pairs being defined as at least a 1st 9 and a 2nd 9, and then a 2nd 9 with a 3rd 9) and each microelectrode is positioned about the catheter such that a first end is at a distal tip of the catheter and each of the plurality of microelectrodes extend in a direction toward a proximal end of the catheter (the microelectrodes 9 are on the distal tip as in figure 1; the Examiner notes that limitation of “at a distal tip” is being interpreted as allowing for the electrodes 9 to be spaced from the distal-most extent of the tip of the catheter given that, in 
Regarding claim 2, Koblish provides for the step of determining which of the overlapping pairs of microelectrodes are in contact with a target tissue in accordance with the pacing protocol (see at least [0047] discussing that the electrodes 9/110 can provide feedback on electrode contact).
	Regarding claim 5, Koblish contemplates the additional step of transmitting a second pacing signal via another pair of microelectrodes at the tissue location without moving the catheter in accordance with the pacing protocol (via the transmission through a second pair of 9 as defined in the rejection of claim 1 above).
Regarding claim 6, Koblish provides for the step of placing the catheter at another tissue location after sequencing through each of the overlapping pairs of microelectrodes at the tissue location in accordance with the pacing protocol (see [0041] providing for the positioning at tissue sites).
	Regarding claim 7, Koblish provides for the step of  using signaling between the overlapping pairs of microelectrodes at the tissue location to determine if the catheter is in contact with the target tissue (see at least [0047] discussing that the electrodes 9/110 can provide feedback on electrode contact) .
	Regarding claim 8, Koblish provides for the step of displaying the capture signal to a user (see [0041] providing for the generating of an output to the display).
Regarding claim 9, Koblish discloses a system for gap detection in an ablation line, comprising: a catheter (the catheter as in figure 1) including a plurality of microelectrodes (the plurality of electrodes at 9) and an ablation electrode (8), the catheter configured for placement 4), the processing device configured to: transmit a first pacing signal via a first electrode in at least one pair of microelectrodes to a second electrode in the at least one pair in accordance with a pacing protocol via the bipolar signal delivery and detection as in [0037]), receive a capture signal via an electrode based on the first pacing signal if living tissue is present (again with the electrodes being bipolar pairs, see [0037] with the capture signal output to the sensed electrical activity), determine a gap in the ablation line based on a received capture signal (see at least [0009] discussing “indicating a gap in ab ablation set”, [0013], [0031] and [0046]), and cause ablation of the living tissue in a detected gap in the ablation line with the ablation electrode without movement of the catheter (see [0042] and [0043] discussing the ablation via the electrode 8 at a location detected during the use of the electrodes 9 and with [0043]), and wherein each microelectrode of the plurality of microelectrodes is paired with an other microelectrode in overlapping pairs, such that each microelectrode is the first microelectrode in one pair and the second microelectrode in another pair (via the pairs being defined as at least a 1st 9 and a 2nd 9, and then a 2nd 9 with a 3rd 9) and each microelectrode is positioned about the catheter such that a first end is at a distal tip of the catheter and each of the plurality of microelectrodes extend in a direction toward a proximal end of the catheter (the microelectrodes 9 are on the distal tip as in figure 1; the Examiner notes that limitation of “at a distal tip” is being interpreted as allowing for the electrodes 9 to be spaced from the distal-most extent of the tip of the catheter given that, in various figures and recitation in the instant disclosure, the disclosed microelectrodes are not at the distal-most extent of the catheter).
9/110 can provide feedback on electrode contact), and implement the pacing protocol based on the at least one of the overlapping pairs of microelectrodes in contact with the target tissue (then implementing the pacing as in at least [0037] to providing for the mapping feedback).
	Regarding claim 13, Koblish provides that the processing device configured to transmit a second pacing signal via another pair of microelectrodes of the overlapping pairs of microelectrodes at the tissue location without moving the catheter in accordance with the pacing protocol (via the mapping processor 4 configured to output the mapping signal to a second pair of the electrodes 9).
Regarding claim 14, Koblish provides that the processing device configured to use signals between the overlapping-pairs of microelectrodes at the tissue location to determine if the catheter is in contact with a target tissue (see at least [0047] discussing that the electrodes 9/110 can provide feedback on electrode contact).
Regarding claim 15, Koblish provides for a display for displaying the capture signal to a user (see [0041] providing for the generating of an output to the display).
	Regarding claim 16, Koblish provides for a catheter for use in gap detection along an ablation line of a target tissue (see the catheter in figure 1), the catheter comprising: a plurality of microelectrodes (9) positioned such that a first end of each of the plurality of microelectrodes is at a distal tip of the catheter and each of the plurality of microelectrode extend in a direction toward a proximal end of the catheter (the microelectrodes 9 are on the distal tip as in figure 1; 9 to be spaced from the distal-most extent of the tip of the catheter given that, in various figures and recitation in the instant disclosure, the disclosed microelectrodes are not at the distal-most extent of the catheter), the plurality of microelectrodes grouped in overlapping pairs (the electrodes can be arbitrarily grouped in any number of pairs as required), with each pair of the plurality of microelectrodes configured to be in contact with the target tissue (each of the pairs of electrodes are configured to contact tissue) and at least one pair of the plurality of microelectrodes configured to provide a first pacing signal  from a first electrode in the at least one pair to a second electrode in the at least one pair (any pair of the electrodes 9 are configured to deliver a first pacing signal from a 1st to a 2nd electrode), the first pacing signal determining a location for ablation by receiving a capture signal from the target tissue indicating an ablation line and detecting a gap in the ablation line (given that the claim is directed towards a catheter with microelectrodes functioning to be capable of delivering a pacing signal, the electrodes 9 would further be capable of delivering the claimed pacing signal such that it can providing for the determination as claimed), at least one non-contact electrode receiving and measuring far-field electrical signals, the at least one non-contact electrode being positioned about a distal end of the catheter and positioned closed to the proximal end than the plurality of microelectrodes (at least one of 7 as in figure 1), and an ablation electrode configured to perform an ablation of living tissue in the detected gap with a singular placement between sending the first pacing signal and performing the ablation of the catheter at the target (8), wherein each microelectrode of the plurality of microelectrodes is paired with another microelectrode in the overlapping pairs, such that each microelectrode is the first microelectrode in one pair and the second st 9 and a 2nd 9, and then a 2nd 9 with a 3rd 9). 
	Regarding claim 19, Koblish provides that the plurality of microelectrodes and the ablation electrode are in a distal end of the catheter (as in figure 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 3, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Koblish et al. (US Pat. Pub. 2013/0190747 A1) as applied to claims 1, 9 and 16 above, and further in view of Gliner et al. (US Pat. Pub 2015/0066021 A1).
		Regarding claims 3, 11 and 17, while Koblish contemplates contact sensing, Koblish fails to provide that such is accomplished with a force sensor to automatically detect which of the overlapping pairs of microelectrodes at the tissue location are in contact with the target tissue in accordance with the pacing protocol. Gliner discloses a similar device and method for tissue contact sensing as in Koblish, and specifically contemplates the use of a force sensor (36) for determining tissue contact in accordance with a desired treatment protocol. Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to utilize a force sensor as in Gliner in combination with at least one of the electrodes of Koblish to provide for an alternative manner of automatically detecting tissue contact by the electrode. Gliner readily provides that such is a known alternative in the art for accomplishing contact sensing that would work equally as well as the sensing set forth in Koblish to ensure adequate contact between the microelectrodes and the tissue. 
Claims 4, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Koblish et al. (US Pat. Pub. 2013/0190747 A1) as applied to claims 1, 9 and 16 above, and further in view of Falwell (US Pat. No. 6,264,653 B1).
Regarding claims 4, 12 and 18, while Koblish contemplates the detection of tissue contact and for the use of temperature sensing, Koblish fails to provide that such is accomplished via a thermocouple to automatically detect which of the overlapping pairs of microelectrodes at 140) for each electrode so as to determine tissue contact in accordance with a desired treatment protocol. Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to utilize a thermocouple as in Falwell in combination with at least one of the electrodes of Koblish to provide for an alternative manner of automatically detecting tissue contact by the electrode. Falwell readily provides that such is a known alternative in the art for accomplishing contact sensing that would work equally as well as the sensing set forth in Koblish.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Koblish et al. (US Pat. Pub. 2013/0190747 A1) as applied to claim 16 above, and further in view of Imran (US Pat. No. 5,545,161).
	Regarding claim 20, Koblish fails to specifically provide that the plurality of microelectrodes are in recess and flush with an exterior surface of the catheter. Imran discloses a similar device as that of Koblish and specifically provides for recessing an electrode within the wall of a catheter such that the electrode is flush with an exterior surface of the catheter (417 in a recess of the catheter as in figure 22). Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to utilize a recessed electrode arrangement as in Imran as the manner of placing electrodes on the device of Koblish thereby providing for a smooth exterior surface to the device. 
Response to Arguments
Applicant’s arguments, see pages 7-17 of the Remarks filed March 17, 2021, with respect to the rejections of claims 1, 9 and 16 under each of 35 U.S.C. 102 and 103 based on the Fang reference have been fully considered and are persuasive. Specifically, Fang fails to provide the specific arrangement of the microelectrodes at the distal tip of the catheter.  Therefore, the prior rejections based on the Fang reference have been withdrawn.  However, the Examiner has proffered a number of new grounds of rejection under 35 U.S.C. 102 and 103 in the action above. It is the Examiner’s position that the new grounds of rejection are tenable for at least the reasoning set forth above.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HUPCZEY, JR whose telephone number is (571)270-5534.  The examiner can normally be reached on Monday - Friday; 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Ronald Hupczey, Jr./Primary Examiner, Art Unit 3794